           Case 18-50932-MFW          Doc 10-6      Filed 12/10/18     Page 1 of 2



                     COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, ss.                                                              SUPERIOR COURT
                                                                          CIVIL ACTION
                                                                          NO. 18-3199

                     COMMONWEALTH OF MASSACHUSETTS

                                              vs.

STARION ENERGY, INC; STARTEL DM, LLC; TELELINK, LLC; TELESTARS LLC;
    FEZ LLC, D/B/A SHORETEK; RUZHDI DAUTI and DASHMIR MURTISHI,
                              Defendants

                                             and

 MASSACHUSETTS ELECTRIC COMPANY, D/B/A NATIONAL GRID, and NSTAR
   ELECTRIC COMPANY, D/B/A EVERSOURCE ENERGY, Trustee Defendants

 FURTHER MEMORANDUM OF DECISION ON COMMONWEALTH’S MOTIONS
           FOR ATTACHMENT ON TRUSTEE PROCESS AND
                 FOR PRELIMINARY INJUNCTION

     This Court ORDERS THAT THE INJUNCTION ENTERED BY THE COURT ON

OCTOBER 24, 2018, EXTENDED TO NOVEMBER 13, 2018, AND FURTHER

EXTENDED TO NOVEMBER 16, 2018, IS MODIFIED AS ANNOUNCED IN OPEN

COURT ON NOVEMBER 16, 2018 AS FOLLOWS:

     (1) the trustee defendants National Grid and Eversource shall maintain in their possession

        all assets due to Starion that have come into their possession as of 11:59 PM on

        November 13, 2018 and not distribute those assets to Starion or anyone acting on its

        behalf;

     (2) the trustee defendants shall not restrain any further assets of Starion unless so ordered

        by the federal bankruptcy court overseeing Starion’s bankruptcy, by this Court or by

        other authority.




                                               1
           Case 18-50932-MFW   Doc 10-6   Filed 12/10/18   Page 2 of 2



      SO ORDERED.

                                                  _/s/ Michael D. Ricciuti ________
                                                  MICHAEL D. RICCIUTI
                                                  Justice of the Superior Court
Dated: November 19, 2018




                                     2
